Citation Nr: 1339560	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability with associated radiculopathy of the bilateral lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972 and from January 1991 to June 1991.

This matter comes to the Board of Veterans' Appeals on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this issue in August 2012 for further evidentiary development.  The RO continued the denial of the claim as reflected in the April 2013 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Board acknowledges that the Veteran expressly claimed service connection for residuals of a bilateral injury to his legs.  He contends that he injured his legs when he fell on ice in January 1991.  He described his disability has pain and numbness in the bilateral leg.  The medical evidence of record reflects that the Veteran's leg disability is diagnosed as bilateral lower extremity radiculopathy associated with the thoracolumbar spine.  The Board notes that the Veteran does not have medical expertise and therefore, he is not expected to precisely delineate the diagnosis of his bilateral leg disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has re-characterized the issue as shown on the title page of this decision.  


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of bilateral lower extremity neuropathy (radiculopathy) due to L5-S1 level neural foraminal stenosis is etiologically related to active military service. 


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, L5-S1 level neural foraminal stenosis with associated bilateral lower extremity radiculopathy was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran filed a service connection claim for residuals of a bilateral leg injury in October 2008.  He contends that he injured his legs when he fell on ice in January 1991.  The Veteran explained that at first he sought medical care for the right arm, shoulder and neck, but a few weeks after the incident he experienced numbness in the bilateral legs.  He also asserted that he had a continuity of symptomatology since the in-service injury.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In assessing the Veteran's service connection claim for a leg disorder, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.  A January 2013 VA examiner determined that the Veteran did not have a knee or lower leg condition of a musculature nature.  The examiner revealed that the Veteran had symptoms of bilateral lower radiculopathy.  He explained that the Veteran had bilateral lower extremity L2-S3 dermatomes.  An independent medical opinion dated in April 2013 also reveals that the Veteran has a current diagnosis of bilateral lower extremity neuropathy (radiculopathy) due to an L5-S1 level neural foraminal stenois.  Accordingly, the evidence of record shows that the Veteran has a current diagnosis of the claimed disability.

Service treatment records reveal that the Veteran complained of and sought treatment for lumbar back pain and bilateral lower extremity numbness while he was on active duty.  In this regard, a March 1991 service treatment record documents that the Veteran fell 6 weeks ago onto his right hand and shoulder, followed by the symptoms of intermittent numbness, in the arm, neck and right thigh two weeks later.  It also revealed that the Veteran had recurring low back pain with occasional radiation to his right leg down to his popliteal fossa.  Assessment was rule out thoracic outlet syndrome versus impingement.  An April 1991 report of medical history form notes that the Veteran reported recurrent back pain.  A May 1991 physical therapy report shows that the Veteran had multiple cervical and lumbar complaints since he fell in January 1991.  Another treatment record in May 1991 also notes that the Veteran had recurring numbness in the bilateral legs.  Assessment was chronic lumbar strain versus radiculopathy.  A May 1991 medical report indicates that the Veteran had a lumbar strain.  A physical therapy note dated in July 1991 reveals that the Veteran complained of paresthesias in glove like pattern bilateral left more than right upper and lower extremity since injury.  A February 1996 report of medical history form also notes that the Veteran reported recurrent back pain.  The physician documented that the Veteran had a long history of back and neck problems.  He also reported loss of strength and feeling in the right arm and leg.  The physician noted that nerve ending test revealed problems with nerves on the right side. 

With respect to whether the Veteran's current disability is related to active military service, the claims file contains conflicting medical opinions.  In this regard, a VA examiner in November 2009 provided the opinion that the there is no evidence to support that the Veteran had a nerve injury related to a fall on ice in 1991.  He explained that the Veteran's peripheral neuropathy is not at all related to the fall, but most likely due to alcohol abuse over a period of many years.  The examiner thought that it was more likely the Veteran had persistent pain from musculoskeletal pain.  He recommended that the Veteran should be provided with musculoskeletal examination.  The Veteran was provided with a musculoskeletal and neurological examination in January 2013.  The examiner determined that the Veteran did not have a knee or lower leg condition.  He provided a diagnosis of bilateral lower extremity radiculopathy as the Veteran demonstrated bilateral lower extremity L2-S2 dermatomes.  The examiner offered the opinion that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  He explained that the service treatment records are consistent with the neurological symptoms first manifest in 1991 with the same limbs and same sensations.  The January 2013 examiner also noted that symptom progression over the years as recounted by the Veteran are consistent with the MRI that was conducted in 2009.  An independent medical opinion was provided in April 2013.  The physician reviewed the claims file and determined that the Veteran's bilateral leg diagnosis is bilateral lower extremity neuropathy (radiculopathy) due to an L5-S1 level neural foraminal stenosis.  He determined that this diagnosis was at least as likely as not etiologically related to an incident of the Veteran's active service, to include the 1991 fall, based on the service treatment records.  He explained that the service treatment records clearly documents both upper and lower extremity paresthesias following a fall on the ice in January 1991 with associated intermittent low back pain.  In the absence of a complete cervical level spinal cord injury, there has to be a separate low back injury to explain the Veteran's complaints after his fall on the ice in January 1991.  

In this case, the Board finds that the two positive medical opinions outweigh the negative opinion in November 2009.  The explanations provided by the examiner in January 2013 and the physician in April 2013 are consistent with the medical evidence of record, as well as, the credible lay statements provided by the Veteran.  Furthermore, both physicians noted that the lay statements provided by the Veteran were consistent with the objective medical evidence of record to include the MRI conducted in 2009, the EMG/NCV in February 2009 and the lumbar spine X-ray conducted in March 2013.  

In light of the foregoing, the Board concludes that that the evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of L5-S1 level neural foraminal stenosis with associated bilateral lower extremity radiculopathy was incurred during active military service.  Thus, entitlement to service connection for L5-S1 level neural foraminal stenosis with associated bilateral lower extremity radiculopathy is warranted.


ORDER

Entitlement to service connection for L5-S1 level neural foraminal stenosis with associated bilateral lower extremity radiculopathy is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


